       Case 1:20-cv-00117-NF-KHR Document 18 Filed 06/05/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF NEW MEXICO

 ALPHA ALPHA, LLC and AVALON
 JUBILEE, LLC,

                           Plaintiffs,
 vs.                                            Case No: 20-CV-0117-NF-KHR
 LAND STRATEGIES, LLC, RONALD R.
 COBB and PETER GHISHAN,

                         Defendants.

                      ORDER GRANTING MOTION TO STAY

       This matter is before the Court on Plaintiffs’ unopposed motion to stay. ECF No.

17. The parties request a six month stay of the entry of a judgment on Plaintiffs’ motion

for judgment on the pleadings, ECF No. 14, as amended by Plaintiffs’ notice in ECF No.

15. Defendants appear to concede that motion on the assumption that the parties would

subsequently agree upon a stipulated judgment. ECF No. 16.

       But the parties have not yet agreed upon a stipulated judgment, apparently because

Defendants later concluded a judgment in this case would constitute an event of default on

their mortgage loans in unrelated real estate transactions. Defendants believe the other

transactions will otherwise be profitable to them, and the financial status of those

transactions is apparently a factor in Defendants’ ability to pay Plaintiffs on the underlying

settlement agreement that is at issue here. The parties therefore agreed to instead seek a

stay of judgment in this case until December 16, 2020 to allow Defendants to make monthly
       Case 1:20-cv-00117-NF-KHR Document 18 Filed 06/05/20 Page 2 of 3




installment payments to Plaintiffs and to determine how to satisfy their remaining

obligations to Plaintiffs by the end of that time period.

       Plaintiffs note the standard for a stay of litigation requires the Court to find that the

interests of judicial economy weigh in favor of a stay and are not outweighed by potential

prejudice to a party, citing Avants v. Prospect Mortg., LLC, 13cv0376 WJ/KBM, 2013 WL

11826548 (D.N.M. Oct. 9, 2013) and Landis v. N. Am. Co., 299 U.S. 248, 254–55 (1936).

Here, none of the parties argue they would be prejudiced by the requested stay, and the

only question is whether the interests of judicial economy favor it. “While the Court

typically discourages stays of discovery, the Court acknowledges the efficiency and

fairness of delaying the proceedings for a brief period pending a possible settlement that

could resolve this matter in its entirety.” Richter v. City of Commerce City, No. 15-CV-

01826-MEH, 2016 WL 9738099, at *1 (D. Colo. June 3, 2016). Courts in this District

have at times exercised their discretion to stay all pretrial deadlines pending settlement

negotiations. See, e.g., Scull v. Management & Training Corp., Civ. 11-0207 JB/RHS,

2013 WL 1897808, at *3 (D.N.M. April 12, 2013) (reflecting a stay of at least three

months).

       The Court finds that in light of the parties’ agreement and the circumstances, a six

month stay of the pretrial deadlines is in the interest of justice. Plaintiffs essentially believe

they have a better chance of ultimate recovery by agreeing to postpone the bulk of

Defendants’ obligations to them for six months than they would if they obtain judgment

and pursue collection immediately. If the parties resolve the case by settlement, this would



                                                2
       Case 1:20-cv-00117-NF-KHR Document 18 Filed 06/05/20 Page 3 of 3




obviate the need for the Court to rule on the merits and to supervise post-judgment

discovery in aid of collection.

       Accordingly, the Court GRANTS the motion to stay all deadlines until December

16, 2020. The dates for the final pretrial conference and trial shall remain as currently set,

and as the Court noted in its initial pretrial order, those dates are firm absent unforeseen

circumstances. Plaintiffs shall submit either a notice of settlement agreement or a form of

judgment or notice of settlement on or before December 16, 2020. If Plaintiffs submit a

form of judgment, any bill of costs and motion for attorney fees shall be filed on or before

January 5, 2021.

       The motion for judgment on the pleadings (ECF No. 14) is DENIED without

prejudice to prompt refiling if Plaintiffs seek to lift the stay in the meanwhile or if the

parties ultimately do not settle the case by December 16, 2020.

       IT IS SO ORDERED this 5th day of June, 2020.




                                           NANCY D. FREUDENTHAL
                                           UNITED STATES DISTRICT JUDGE




                                              3
